Citation Nr: 9914594	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
loss of flexion of the right (major) index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1951 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Albuquerque Regional Office (RO).  In an August 1992 
rating decision, the RO denied evaluations in excess of 10 
percent for bilateral pes planus and in excess of 10 percent 
for loss of flexion or the right (major) index finger.  The 
appellant perfected appeals as to each of these issues; they 
were the subject of remands by the Board in August 1995 and 
June 1996 for further evidentiary development.  The 
evaluation assigned the bilateral pes planus disability was 
increased to 30 percent in a December 1995 rating decision.  

In an August 1995 rating decision, the RO denied the claim of 
service connection for bilateral hearing loss.  The appellant 
perfected an appeal as to this issue.  As noted in the June 
1996 remand, the Board had previously denied this claim in a 
December 1983 decision; the Board declined to reopen the 
claim in a May 1988 decision and the RO declined to do so in 
an April 1990 rating decision.  Because a reopening of these 
final decisions is an act conferring jurisdiction, the RO was 
required to address whether new and material evidence had 
been submitted to reopen the previously denied claim.  The RO 
did so in July 1997 decisions, determining that new and 
material evidence had not been submitted.  

In April 1999, the appellant submitted to the RO a copy of a 
March 1999 VA audiometric evaluation for consideration with 
his claims.  Accompanying this evidence was a statement from 
the appellant waiving initial RO consideration of this 
evidence.  See 38 C.F.R. § 19.37(b).  

The claims for increased evaluations for bilateral pes planus 
and loss of flexion of the right (major) index finger will be 
addressed below in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of service connection for bilateral hearing 
loss was denied in a December 1983 Board decision; the Board 
declined to reopen the claim in a May 1988 decision and the 
RO declined to reopen the claim in April 1990; the appellant 
received notice of the determination and his appellate rights 
in an April 26, 1990 letter from the RO; no appeal was 
initiated therefrom.  

2.  The additional evidence received into the record 
subsequent to April 1990 is both new and material.  


CONCLUSION OF LAW

The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision in December 1983, the Board denied the 
appellant's claim of service connection for bilateral hearing 
loss, reasoning that the evidence did not show a relationship 
between a current bilateral hearing loss and service.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(a).  
Subsequently, the appellant attempted to reopen his hearing 
loss claim.  In a May 1988 decision, the Board declined to 
reopen that claim, holding that the additional evidence 
submitted since the earlier Board decision did not 
demonstrate a new factual basis on which to evaluate the 
claim.  

The RO also declined to reopen the claim in an April 1990 
rating decision.  The appellant was notified of the decision 
in an April 26, 1990 letter from the RO.  If he disagreed 
with that determination, he had the right to appeal it to the 
Board.  The claimant or his representative may initiate the 
appellate process by filing a notice of disagreement with the 
adverse decision within one year from the date the RO mailed 
notice of the determination.  Otherwise, the determination is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  That one-year period after the date of mailing 
ended in April 1991.  During the one-year period, the record 
does not reflect receipt of any communication from the 
appellant, much less any expressing disagreement with the 
rating decision.  Since an appeal was not initiated within 
the appropriate timeframe, the April 1990 rating decision 
became final.  

An exception to the rule of finality exists where new and 
material evidence is submitted with regard to a previously 
disallowed claim.  In such circumstances, VA must reopen the 
claim and review the former disposition of the case.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In July 1993, the appellant sought to reopen the claim.  In 
August, October, and December 1995 rating decisions, the RO 
denied the claim on the merits, without reference to whether 
new and material evidence had been submitted.  The appellant 
disagreed and perfected an appeal.  In June 1996, the Board, 
recognizing that the RO had not determined whether new and 
material evidence had been submitted, remanded the claim so 
the RO could address that aspect of the claim.  In so doing, 
the Board anticipated the decision of the U.S. Court of 
Appeals for the Federal Circuit (the Federal Circuit), 
decided later that year, in Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995): 
Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited from reopening and 
considering the claim on the merits if such evidence is not 
submitted.  Id.; see also Winters v. West, 12 Vet. App. 203, 
206 (1999).  

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

A series of significant cases decided after the June 1996 
remand radically altered the analysis employed in deciding 
whether to reopen a claim.  For many years, when an appellant 
sought to reopen a claim, the U.S. Court of Appeals for 
Veterans Claims (the U.S. Court of Veterans Appeals prior to 
March 1, 1999, hereinafter "the Court") required the Board 
to conduct a two-step analysis.  Manio v. Derwinski , 1 Vet. 
App. 140 (1991).  First, the Board was to determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim was new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only then was the 
Board to reach the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit fundamentally altered this analytical 
process.  Prior to Hodge, the Court required, before 
reopening, that there be a "reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Thus, in taking the 
first step of the Manio analysis, the Court had required 
affirmative answers to three questions:  (1) Was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  See Elkins v. West, 12 Vet. 
App. 209, 214 (1999) (Hodge overruled Colvin and its progeny 
as to the materiality element of the new-and-material-
evidence test).  

The end result is an expansion of the two-step Manio test to 
the three-step test set forth in Elkins, 12 Vet. App. at 218-
19.  Under Elkins, VA must (1) "determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108"; (2) "if new and 
material evidence has been presented, immediately upon 
reopening the claim . . . determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, [citations omitted] the claim as reopened (as 
distinguished from the original claim) is well grounded"; 
and (3) "if the claim is well grounded, [VA] may then 
proceed to evaluate the merits of the claim but only after 
ensuring that [the] duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled."  Winters, 12 Vet. App. at 
206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not eventually convince the Board to 
alter its rating decision.  Elkins, 12 Vet. App. at 214 
(citing Hodge, 155 F.3d at 1363).  The Court has also stated 
that Hodge provides for a reopening standard which calls for 
judgment as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

Because the RO denied the claim in April 1990, that decision 
is the last final disallowance of the claim on any basis.  
(In the June 1996 remand, the Board, citing Glynn v. Brown, 
6 Vet. App. 523 (1994), directed the RO to determine whether 
new and material evidence had been submitted since the 
Board's December 1983 decision.  The Court's current 
jurisprudence, though, requires that new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.)  

The evidence of record at the time of the April 1990 rating 
decision included the service medical records showing normal 
hearing at enlistment and separation; the separation 
examination also showed a scar to the left tympanic membrane.  
Similar results were revealed on August 1953 VA examination.  
The earliest audiometric results meeting the criteria for a 
hearing loss disability, see 38 C.F.R. § 3.385, were recorded 
in October 1977.  The examiner characterized the loss as 
probably secondary to intense occupational noise exposure, 
including 22 years as an ornamental ironworker.  

Subsequent audiometric testing continued to show a hearing 
loss disability and bilaterally scarred tympanic membranes.  
Two other documents available in April 1990 also discussed 
the etiology of the hearing loss disability.  In a December 
1982 statement, a private physician indicated that the 
appellant had been a patient since 1980 and, after seeing the 
enlistment examination, "I feel strongly that all of the 
above problems are service[-]connected and related to his 
active military service."  In February 1990, a private 
physician stated that the appellant gave a history of 
exposure to repeated noise from gunshots and mine explosions 
in service, including injury to the left ear from a mine 
explosion with bleeding, and hearing loss at separation from 
service and progressive loss since that time.  The physician 
noted a significant sensorineural hearing loss in both ears.  
Based on the history provided by the appellant, the physician 
opined that the most probable cause of his loss was acoustic 
trauma due to noise exposure.  

The additional evidence submitted by the appellant subsequent 
to April 1990 included several "new" medical documents that 
were not previously before the RO: 

? October 1987 VA clinical record showing hearing loss.  

? A January 1993 VA clinical record showing decreased 
hearing; the examiner commented that a ruptured eardrum in 
service should be service connected.  

? A June 1993 VA clinical record, in which it was noted that 
the appellant reported decreased hearing and a history of 
tympanic membrane perforation, secondary to trauma in 
service; the diagnosis was history of decreased hearing 
and tympanic membrane perforation, but the tympanic 
membranes were intact on examination.  

? August 1993 VA audiometric evaluation report indicating 
decreased hearing since service, mild to profound 
sensorineural hearing loss above 1500 Hz, and mildly 
impaired word recognition bilaterally.  The results showed 
bilateral high frequency sensorineural hearing loss 
consistent with loss of cochlear origin.  

? A September 1993 VA clinical record showing moderate to 
severe high frequency sensorineural hearing loss 
bilaterally.  

? An undated private audiometric evaluation, received in 
September 1995, showing acoustic measurement adversely 
impacting speech and understanding.  

? A November 1995 private audiometric evaluation showing a 
profound hearing loss bilaterally; the examiner noted a 
history, apparently provided by the appellant, of noise 
exposure due to military experience.  

? A March 1997 private audiometric evaluation showing 
significant bilateral hearing loss.  It was noted as 
history that the appellant was exposed to acoustic trauma 
in service, that he had a perforated left tympanic 
membrane with bleeding then, and that he worked as a 
welder for over 30 years.  

? A May 1997 lay statement indicating that the appellant's 
separation examination report showed a perforated left 
tympanic membrane.  

? A May 1997 statement from the appellant's spouse, 
indicating that from the day she met him, between April 
1953 and June 1955, he had to adapt or become adjusted to 
different conditions due to hearing loss.  

The additional evidence is new, and much of it is essentially 
cumulative of facts previously of record.  The new evidence 
generally shows a current hearing loss as well as a history 
of noise exposure and a left tympanic membrane scar in 
service.  As to the point on which the denial of service 
connection was based, though, the lack of a nexus between the 
current hearing loss and service (or the one-year period 
after service), the additional evidence summarized above 
generally provides a more complete picture of the 
circumstances surrounding the origin of the appellant's 
hearing loss.  The record now includes lay evidence 
discussing the hearing loss symptomatology immediately after 
service.  Whether this new evidence is enough to alter the 
prior decisions is an irrelevant factor at this stage of the 
analysis.  As the additional evidence provides a more 
complete picture of the disability, it is material evidence; 
thus, the additional evidence is both new and material.  


ORDER

New and material evidence having been presented, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.  


REMAND

Because the claim of service connection for bilateral hearing 
loss is reopened, the next step of the analysis is to 
determine whether the claim is well grounded.  Only if the 
claim is well grounded may the Board proceed to evaluating 
the merits of the claim.  Hodge, 155 F.3d at 1360; Elkins, 12 
Vet. App. at 214, 218-19.  Because the RO has only addressed 
the question of whether new and material evidence has been 
submitted, and not the follow-on question of whether the 
claim is well grounded and, if so, whether it is meritorious 
in light of all the evidence currently of record, the claim 
must be remanded for such consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when Board addresses question 
not previously addressed, in this case well groundedness, 
appellant must be given adequate notice to respond).  The 
claim will be remanded so that the RO can take these 
necessary steps.  

With respect to the increased rating claims, these claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, they are not inherently implausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
VA has a resulting statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The Board remanded the claim for an increased rating for loss 
of flexion of the right index finger disability in June 1996 
for VA orthopedic examination to determine the nature and 
severity of the disability.  The claims file was to be 
reviewed as part of the examination, but the examination in 
August 1996 does not indicate that the claims file was 
reviewed.  

The appellant is entitled to compliance with the directives 
of a Board remand.  Failure to follow the directives of a 
Board remand, including the failure by an RO to ensure that 
the examiner reviewed the claims file in conjunction with an 
examination, requires remand to correct this procedural 
error.  Stegall v. West, 11 Vet. App. 268 (1998).  For this 
reason, the claim is remanded.  Along these same lines, the 
RO, in adjudicating the claim, did not consider the 
applicability of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On remand, the RO must 
address the applicability of this authority.  

As for the claim for an increased evaluation for service-
connected pes planus, the most recent VA examination of the 
appellant's feet was in December 1992.  The Board is not 
required, pursuant to its duty to assist to remand solely 
because of the passage of time since the preparation of an 
otherwise adequate examination report.  An exception exists 
to this general rule exists to the extent that the appellant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  VA 
O.G.C. Prec. Op. 11-95, slip op. at 10 (Apr. 7, 1995).  In 
this case, the appellant has so asserted, and the claim for 
an increased evaluation will be remanded to the RO for 
development.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA is required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
bilateral pes planus and right index 
finger disabilities since 1996, and the 
approximate dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the current severity of his service-
connected right index finger disability.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should perform all clinical testing of 
the right finger and hand, as necessary, 
and report all clinical findings in 
detail.  The examiner should be requested 
to describe the precise symptomatology 
associated with the appellant's service-
connected right index finger as 
distinguished from that of any remaining 
right hand and finger disorder.  A report 
of examination, indicating review of the 
claims file, should be associated with 
the claims file.

3.  The appellant should also be 
scheduled for VA medical examination to 
determine the current severity of his 
service-connected bilateral pes planus.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should perform all clinical testing, as 
deemed necessary and should report all 
clinical findings in detail.  The 
examiner should be requested to describe 
the precise symptomatology associated 
with the appellant's service-connected 
bilateral pes planus, including the 
following: pronation, abduction, 
tenderness of plantar surfaces of the 
feet, inward displacement, spasm of the 
tendo achillis on manipulation, use of 
orthopedic shoes or appliances.  A report 
of examination, indicating review of the 
claims file, should be added to the 
claims file.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegal, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should determine whether the 
claim of service connection for bilateral hearing loss is 
well grounded, and only if so, readjudicate the claim on the 
merits, and adjudicate the claims for increased ratings for 
bilateral pes planus and loss of flexion of the right index 
finger.  If any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

